Citation Nr: 1523709	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee.

2.  Entitlement to service connection for plantar wart of the right foot.

3.  Entitlement to service connection for varicose veins of the right leg.

4.  Entitlement to service connection for varicose veins of the left leg.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to December 1982.

These matters are before the Board of Veterans' Appeals on appeal from a November 2010 rating decision by the Nashville, Tennessee RO.  In January 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran was granted a 60 day abeyance period to allow for the submission of additional evidence; a private medical statement was received.

The issues of service connection for a bone spur of the right foot and an increased rating for arthritis of the right knee have been raised by the record (in the Veteran's January 2015 hearing testimony), but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.



REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the matter of an increased rating for internal derangement of the right knee, the Veteran contends that his symptoms have worsened since his most recent VA examination, in September 2010 (more than four years ago).  At the January 2015 Board hearing, the Veteran testified that his right knee disability is severe, that there is no stability in the leg, and that his knee dislocates often.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current right knee symptoms.  A contemporaneous examination is indicated.

Also regarding the right knee disability, the Veteran testified that he had been seeing his primary care physician of twenty years, Dr. Green, every three months for pain medication.  He testified that his pain medication had recently been increased, two months earlier.  A review of the record finds that these treatment records are not yet included in the claims file.  Records of treatment for a disability for which an increased rating is sought may contain information pertinent to the claim, and must be secured.

The Veteran alleges that he has current disabilities of plantar warts of the right foot and varicose veins of both legs that were incurred in service.  At the January 2015 Board hearing, he testified that his foot problems began in service because he was in the combat arms and was on his feet all the time.  He testified that when he was in service, he would get a scab on the bottom of his foot that he would pick off; the longer it went, the deeper the scab would be.  He testified that this happened for years, until he sought treatment about 20 years after service when he was told it was a plantar wart.  He further testified that since he had surgery to remove a bone spur from the bottom of the right foot in 2010, he has had another lesion about a half-dollar in size on the bottom of his foot due to standing differently since the surgery.  Regarding varicose veins, he testified that these are due to having to walk up and down a hill in a full leg cast for 16 weeks after he broke his leg, while stationed in Germany; he testified that he first noticed the varicose veins three or four years after he got out of service but he did not seek treatment at that time.

The United States Court of Appeals for Veterans Claims (Court) has held that 'because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination 'medical in nature' and is capable of lay observation.'  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ('Lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . a layperson is competent to identify the medical condition.').  Thus, although varicose veins are a medical condition, the Veteran is competent to attest to observing that he had varicose veins during service because of their readily identifiable features.

The Veteran has stated (and is competent to observe) that he has had right foot plantar wart symptoms and varicose veins since his separation from service.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous plantar wart symptoms and varicose veins, and whether such disabilities are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records from Dr. Green from 2010 to the present.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his right knee disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any right foot plantar warts disability found as well as any varicose veins of the bilateral lower extremities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each right foot plantar warts disability and bilateral legs varicose veins disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

(c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran?  

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







